255 F.2d 897
William H. BRIGGS, Appellant,v.UNITED STATES of America, Appellee.
No. 14301.
United States Court of Appeals District of Columbia Circuit.
Argued May 1, 1958.
Decided June 5, 1958.

Mr. Warren D. Quenstedt, Washington, D. C. (appointed by this court), for appellant.
Mr. John W. Kern, III, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Carl W. Belcher and Thomas A. Flannery, Asst. U. S. Attys., were on the brief, for appellee. Mr. Lewis Carroll, Asst. U. S. Atty., also entered an appearance for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
Following conviction on two counts of violation of the narcotics laws, appellant asserted here that a District Judge (not the trial judge) erred in his denial of appellant's motion before trial to suppress certain evidence simply on the basis of argument by counsel and without hearing the appellant's testimony. The record shows that the first judge summarily denied the request of defense counsel that the accused be permitted to take the stand on the motion to suppress. We do not condone this clear error, which, without more, would have caused us to reverse the judgment of conviction here obtained.


2
However, we have examined in detail the transcript of the trial. Appellant's motion was renewed at the trial, and a different judge made extensive inquiry into the disputed circumstances under which the evidence sought to be suppressed had been obtained. The arresting officer and the accused himself were heard at length. Thus the pre-trial error was cured, for the appellant, although belatedly, was afforded full opportunity to explain in detail his version of the facts and circumstances surrounding the arrest. It was thereupon ruled that the evidence had been legally obtained, a conclusion we will not disturb.


3
Since the record amply sustains the jury's guilty verdict, the conviction is


4
Affirmed.


5
WILBUR K. MILLER, Circuit Judge, concurs in the result.